OPINION OF THE COURT
COLBATH, J.
The Appellant, Defendant below, appeals the trial court’s finding him guilty of speeding.
The record on appeal contains neither a transcript nor a narrative report of the trial court’s proceedings. A lower court’s ruling comes to an appellate court clothed with a presumption of correctness, and without a record to demonstrate an abuse of discretion of the trial court, an appellate court must affirm. Sun First National Bank of Orlando v Santarsiero, 401 So.2d 946 (Fla. 5th DCA 1981) and Pence v Ennis, 163 So.2d 330 (Fla. 2d DCA 1964). Accordingly, this Court has no choice but to affirm.
*58The facts as presented to this Court by the Appellant’s Initial Brief are disturbing to the extent that this Court suspects that the officer did indeed arrest the wrong person. Case law, however, is legion that appellate courts may not substitute its judgment for that of the trial court.
Accordingly, and for the reasons and authority set forth above, the judgment of the trial court is hereby affirmed. MOUNTS, WENNET, JJ., concur.